1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of making a plurality of optical devices by slicing a first wafer of light transmissive material having a diffractive surface at an angle to form a first wafer slice, slicing a second such wafer at an angle to form a second wafer slice, grinding an end portion of the second wafer to form an interconnection surface, fixing the first wafer slice to the second wafer slice to form a sheet and slicing through the sheet along the width thereof to form the plurality of optical devices.  The instant product and apparatus to make the optical devices are also not taught.  The cited art is relevant in that Altshuler et al -256 discloses the formation of distal optics and Nakamura et al -312 teaches wafer dicing.  Nagata et al and Jensen et al are also cited as of interest, none of the references disclosing the instant method, product or apparatus to make same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742